Name: Commission Regulation (EEC) No 2507/85 of 4 September 1985 re-establishing the levying of customs duties on watch movements (including stop-watch movements), assembled, falling within heading No 91.07, originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 9 . 85 Official Journal of the European Communities No L 238/33 COMMISSION REGULATION (EEC) No 2507/85 of 4 September 1985 re-establishing the levying of customs duties on watch movements (including stop-watch movements), assembled, falling within heading No 91.07, originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply Hong Kong, reached that ceiling after being charged thereagainst ; Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Hong Kong, HAS ADOPTED THIS REGULATION : Article 1 As from 8 September 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84, shall be re-established on imports into the Community of the following products origi ­ nating in Hong Kong : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III, other than those in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the coun ­ tries and territories concerned may at any time be re-established ; Whereas, in the case of watch movements (including stop-watch movements), assembled, falling within heading No 91.07, the individual ceiling was fixed at 6 077 500 ECU ; whereas, on 7 August 1985, imports of these products into the Community, originating in CCT heading No Description 91.07 (NIMEXE codes Watch movements (including stop ­ watch movements), assembled 91.07 all numbers) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 1985. * For the Commission Claude CHEYSSON Member of the Commission (&gt;) OJ No L 338 , 27 . 12. 1984, p. 1 .